                              UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION
                                      3:14cr208-MOC

 UNITED STATES OF AMERICA                       )
                                                )
         v.                                     )         ORDER FOR SUPPLEMENTAL
                                                )                BRIEFING
                                                )
 PAUL BURKS,                                    )
                           Defendant.           )

        This matter is before the Court on a remand from the Fourth Circuit Court of Appeals,

instructing this Court to reconsider Defendant’s motion for compassionate release, in light of the

Fourth Circuit’s ruling in United States v. McKoy, 981 F.3d 271 (4th Cir. 2020).      For the

following reasons, the Court will allow the parties to file supplemental memoranda before the

Court issues its ruling.

        On May 12, 2020, Defendant Paul Burks filed an emergency motion for compassionate

release though counsel, seeking release from prison based on the COVID-19 pandemic. After

granting Defendant’s own motion to stay the emergency motion, this Court ordered the

Government to respond to the motion on July 22, 2020. On July 31, 2020, the Government filed

a response brief, opposing the motion. In opposing the motion, the Government argued:

        the Sentencing Commission has issued a policy statement addressing reduction of
        sentences under § 3582(c)(1)(A). As relevant here, the policy statement provides
        that a court may reduce the term of imprisonment after considering the § 3553(a)
        factors if the Court finds that (i) “extraordinary and compelling reasons warrant
        the reduction;” (ii) “the defendant is not a danger to the safety of any other person
        or to the community, as provided in 18 U.S.C. § 3142(g);” and (iii) “the reduction
        is consistent with this policy statement.” USSG § 1B1.13.

(Doc. No. 171 at 5). The Government cited to an application note specifying the types of

medical conditions that qualify as “extraordinary and compelling reasons” warranting sentencing

reductions. The Government further asserted:

                                                      1

      Case 3:14-cr-00208-MOC-DSC Document 187 Filed 02/23/21 Page 1 of 4
        The policy statement refers only to motions filed by the BOP Director. That is
        because the policy statement was last amended on November 1, 2018, and until
        the enactment of the First Step Act on December 21, 2018, defendants were not
        entitled to file motions under § 3582(c). See First Step Act of 2018, Pub. L. No.
        115-391, § 603(b), 132 Stat. 5194, 5239; cf. 18 U.S.C. § 3582(c) (2012). In light
        of the statutory command that any sentence reduction be “consistent with
        applicable policy statements issued by the Sentencing Commission,” §
        3582(c)(1)(A)(ii), and the lack of any plausible reason to treat motions filed by
        defendants differently from motions filed by BOP, the policy statement applies to
        motions filed by defendants as well.

(Id. at 5 n.3).

        Consistent with the Government’s assertion and the practice of other courts at the time,

and in the absence of controlling law to the contrary, this Court considered the policy statement

in Sentencing Guidelines § 1B1.13 in determining whether to grant Defendant’s motion. The

Court denied Defendant’s motion, finding that he had not shown “extraordinary and compelling

reasons” warranting his release. This Court specifically found that

        Defendant is 73 years old and suffers from numerous medical conditions, including
        heart disease, diabetes, and hypertension. However, Defendant cannot meet his
        burden of establishing that his risk of contracting COVID-19 is an extraordinary
        and compelling reason for a sentence reduction when he has already contracted
        COVID-19, has successfully undergone treatment in the BOP, and has recovered.
        Furthermore, Defendant has not shown that FMC Lexington is unequipped to
        provide appropriate medical care or that he faces guaranteed superior care outside
        of custody.
                                                ....

                At Defendant’s sentencing, this Court addressed the seriousness of the
        offense and the need for deterrence at sentencing and weighed those against
        Defendant’s health conditions. The Court determined that, notwithstanding the
        financial burden on taxpayers for treating Defendant’s health conditions, the
        sentence imposed was appropriate, given that Defendant’s conduct was extremely
        serious and hurt many victims. As noted, Defendant has served only roughly 22
        percent of his sentence. Justice would not be served by releasing Defendant at this
        time. In light of Defendant’s record and the totality of relevant circumstances, this
        Court will, therefore, alternatively deny the motion for a sentence reduction under
        the Section 3553(a) factors.

(Doc. No. 179 at 6-7).



                                                     2

      Case 3:14-cr-00208-MOC-DSC Document 187 Filed 02/23/21 Page 2 of 4
       On September 4, 2020, Defendant filed a Notice of Appeal. On December 2, 2020, the

Fourth Circuit Court of Appeals issued its published opinion in United States v. McKoy, in

which the court held that Sentencing Guidelines § 1B1.13 does not constrain a district court’s

discretion to grant compassionate release because it is not an “applicable policy statement” for

purposes of section 3582(c)(1)(A). 981 F.3d at 281–83. In other words, the Court found that

Section 1B1.13 only applies to motions filed by the BOP; thus, courts are not constrained by the

policy statement when determining what qualifies as an “extraordinary and compelling reason”

warranting a sentence reduction. The Fourth Circuit clarified, however, that Guideline § 1B1.13

is not “without practical import. The existing policy statement continues to govern BOP-filed

motions for compassionate release. And as the district courts held here, it remains helpful

guidance even when motions are filed by defendants.” Id. at 282 n.7.

       On February 3, 2021, the Government moved for remand of the case, arguing that

because “the district court’s order suggests that the district court believed it could only grant

relief if Burks satisfied the criteria described in section 1B1.13, the United States believes that

the district court should have the opportunity to reconsider Burks’s motion in light of McCoy.”

(Fourth Cir., No. 20-7357, Doc. No. 33).

       In light of the remand, and given that Defendant’s circumstances may have changed since

the Court denied his motion for compassionate release in August 2020, the Court will grant the

parties the opportunity to file additional memoranda relating to Defendant’s motion for

compassionate release. Defendant shall have 20 days from entry of this Order to file a

supplemental brief, and the Government shall then have 10 days to file its response.

       IT IS SO ORDERED.




                                                      3

      Case 3:14-cr-00208-MOC-DSC Document 187 Filed 02/23/21 Page 3 of 4
                       .
: February 23, 2021




                                                         4

                      Case 3:14-cr-00208-MOC-DSC Document 187 Filed 02/23/21 Page 4 of 4
